Citation Nr: 0617255	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for lung disease as a 
result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1950 to July 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2005, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

A hearing was held on November 2, 2004, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have lung disease that 
is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Lung disease was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Board acknowledges that the RO did 
not provide the veteran with notice of the VCAA prior to the 
initial rating decision in April 2002.  Nevertheless, the RO 
did send the veteran letters in June 2002, May 2004, and 
March 2005 in connection with his claim for service 
connection for lung disease, which did meet the notification 
requirements of the VCAA.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for service connection was readjudicated in a statement 
of the case (SOC) and a supplemental statement of the case 
(SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim and testifying at a hearing 
before the Board.  Viewed in such context, the furnishing of 
a VCAA notice after the decision that led to this appeal did 
not compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the VCAA notice, the Board concludes 
that to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claim for service connection in this case.  
Specifically, the May 2004 and March 2005 letters stated that 
the evidence must show that the veteran had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The May 2004 letter 
also noted that the veteran needed evidence of continuity of 
treatment.  In this regard, the letter explained that the 
evidence needed to show that he had an asbestos related lung 
disorder that existed from military service to the present 
time.  Additionally, the May 2003 Statement of the Case (SOC) 
and the February 2006 Supplemental Statement of the Case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim for 
service connection.  

In addition, the RO notified the veteran in the VCAA letters 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2004 and March 2005 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim. 

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the May 
2004 and March 2005 letters notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.   
The May 2004 and March 2005 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  The June 2002 and May 2004 letters further notified 
the veteran that he should submit medical evidence showing 
that he had been diagnosed with a disease caused by asbestos 
and requested that he provide answers to a list of questions 
pertaining to his asbestos exposure.  In addition, the May 
2004 and March 2005 letters informed the veteran that it was 
still his responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.   

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a lung 
disease as a result of asbestos exposure, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability at issue.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for lung 
disease, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was afforded VA examinations in 
April 2005 and July 2005, and an additional medical opinion 
was obtained in September 2005.  He was also provided an 
opportunity to testify at a November 2004 hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter M 21-1MR).  In addition, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.  M 21-1MR.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, sheet and pipe 
products, and so forth.  High exposure to asbestos and the 
high prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).  The Manual goes on to say 
that the clinical diagnosis of asbestosis requires a history 
of asbestos exposure and radiographic evidence of parenchymal 
lung disease.

It should be noted that the pertinent parts of the Manual 
guidelines of service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in-service.  Dyment v. West, 
13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 
F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for lung 
disease.  The veteran' service medical records are negative 
for any complaints, treatment, or diagnosis of lung disease.  
The veteran did report having a medical history of asthma, 
pneumonia, shortness of breath, and pain or pressure in his 
chest in July 1953.   However, a clinical evaluation at that 
time found his lungs and chest to be normal.  In fact, the 
medical evidence of record shows that he did not seek 
treatment for lung disease for many decades following his 
separation from service, and in April 2002, he reported 
having such a disease for five to six years.  Therefore, the 
Board finds that lung disease did not manifest in service or 
for many years thereafter.  

The Board does acknowledge the veteran's contention that he 
currently has lung disease that is related to his asbestos 
exposure in service.  His service records do show that he 
served onboard the USS Phillip DDE 498.  As such, the veteran 
may have been exposed to asbestos in service.  However, the 
Board also notes that the veteran reported having 
occupational asbestos exposure following his period of 
service.  Nevertheless, even assuming for the sake of 
argument that the veteran was exposed to asbestos during his 
period of service, the Board notes that the medical evidence 
of record does not indicate that he currently has lung 
disease that is causally or etiologically related to such in-
service exposure.  In this regard, private medical records 
dated in April 2002 indicate that the rounded nature of the 
opacities shown on the veteran's chest x-ray is more 
characteristic of histoplasmosis than asbestosis, and there 
was no evidence of any pleural disease.  As such, the April 
2002 private physician stated that he was unable to diagnose 
the veteran with asbestosis.  

The Board does acknowledge the private medical records dated 
in October 2005, which indicate that the veteran has 
asbestosis and asbestos-related pleural disease on the basis 
of occupational exposure to asbestos in intensity, duration 
and latency, chest radiographic findings of asbestos-related 
pleural disease and diffuse interstitial fibrosis, and 
crepitant rales on physical examination.  However, the 
October 2002 private physician did not indicate whether the 
occupational exposure to asbestos was in service or following 
service.  

Moreover, the April 2005 VA examiner noted that a June 2004 
CT of the chest failed to reveal any evidence of pleural 
plaques or interstitial lung disease, which would correlate 
with asbestosis.  As such, the April 2005 VA examiner opined 
that the veteran did not have asbestosis.  Similarly, the 
July 2005 VA examiner reviewed the CT scan obtained in June 
2004 and noted that there were no interstitial changes that 
would be consistent with interstitial fibrosis.  Nor were 
there any pleural plaques that would be indicative of 
asbestosis or any pericardial or pleural effusion.  Following 
a review of the veteran's medical history and a physical 
examination, the July 2005 VA examiner diagnosed the veteran 
with asthma and bronchospasm and stated that there was a 50 
percent or less probability that the veteran had lung disease 
that was related to asbestos exposure during his military 
service.  

The Board further notes that an additional VA medical opinion 
was obtained in September 2005.  The VA physician agreed with 
the July 2005 VA examiner's opinion that there was a 50 
percent or less probability that asbestos exposure caused the 
veteran's pulmonary problems.  His rationale was based on the 
fact there were pleural plaques identified on a chest x-ray.  
He also noted that other etiologies for the veteran' chronic 
obstructive pulmonary disease must include tobacco abuse.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence shows that veteran does not 
have a diagnosis of asbestosis or other lung disorder that 
was due to asbestos exposure in service.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a lung disease is not warranted.  Although the veteran 
contends that he currently has lung disease that is related 
to his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for lung disease is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


